Citation Nr: 9909476	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-47 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran had verified active service from September 1953 
to January 1959 and from August 1969 to March 1975.  He also 
had unverified military service from January 1960 to January 
1969.  He died in April 1993.  The appellant is his surviving 
spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  By a rating decision in September 1994, the appellant 
was denied, inter alia, entitlement to Dependency and 
Indemnity Compensation (DIC), based on service connection for 
the cause of the veteran's death.  A review of the record 
reveals that while a letter was sent to the appellant in 
September 1994, informing her of that decision, that letter, 
however, did not advise the appellant of her appellate 
rights.  As such, the appellant's claim warrants de novo 
review.


REMAND

The veteran's death certificate indicates that he died in 
April 1993, at the age of 50 of hypoglycemic shock due to 
coronary disease.  The death certificate also shows that an 
autopsy was performed but a copy of an autopsy report is not 
of record.  

In light of the above, inasmuch as the VA is on notice of the 
existence of additional medical records, these records should 
be obtained prior to any further appellate review of this 
case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992); see generally Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As additional action by the RO may be helpful in 
obtaining such putative records, the Board determines that 
further development in this regard is warranted.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete her application for VA 
benefits.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. 69 (1995).  In this case, the 
appellant is hereby notified that preliminary review 
indicates that the "evidence necessary to complete the 
application" is competent medical evidence that a 
disability, which had its onset during the veteran's period 
of active duty, was the primary or a contributory cause of 
his death.  Once the development is completed, the record 
must again be reviewed to determine whether the appellant's 
claim is ultimately well grounded.  Accordingly, the 
appellant is advised that, unless the development directed 
herein coincidentally provides evidence on the theories of 
entitlement to service connection for the cause of the 
veteran death, she still remains under an obligation to 
provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated the veteran subsequent 
to service, and particularly any medical 
treatment rendered to the veteran during 
the period immediately preceding his 
death.  After obtaining the necessary 
authorization, all available inpatient 
and outpatient treatment records should 
be obtained and associated with the 
folder to include complete medical 
records from the Doctors Hospital (of 
Laredo, Texas).  The RO should also take 
the necessary steps to obtain the 
veteran's autopsy report.

Copies of medical/treatment records from 
all sources identified and not currently 
of record should then be requested and 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from that health care 
provider to that effect should be placed 
in the claims folder.  

2.  With the additional information 
procured pursuant to paragraph number 1, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the appellant has presented a well 
grounded claim.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.  If the determination 
remains adverse to the appellant, she and 
her representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The appellant and her 
representative should be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional development and to 
ensure due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  No action is required of the appellant until she is 
further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








VIDES JR.



- 3 -


